           IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF MISSOURI
                        WESTERN DIVISION


UNITED STATES OF AMERICA,       No.

                Plaintiff,
                                COUNT ONE: (All Defendants)
      v.                        Conspiracy to Distribute 500 Grams or More of
                                Methamphetamine
1) LOUIS MELVIN WILLIAMSON,     21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846
[DOB: 6/24/1971]                NLT: 10 Years’ Imprisonment
                                NMT: Life Imprisonment
2) KURT THOMAS KINGSLEY,        NMT: $10,000,000 Fine
[DOB: 7/16/1982]                NLT: 5 Years’ Supervised Release
                                Class A Felony
and
                                COUNTS TWO and THREE: (Paulson)
3) KENNETH JAMES PAULSON,       Distribution of 50 Grams or More of
[DOB: 1/5/1971]                 Methamphetamine (actual)
                                21 U.S.C. §§ 841(a)(1), (b)(1)(A)
                Defendants.     NLT: 10 Years’ Imprisonment
                                NMT: Life Imprisonment
                                NMT: $10,000,000 Fine
                                NLT: 5 Years’ Supervised Release
                                Class A Felony

                                COUNT FOUR: (Paulson)
                                Possession with Intent to Distribute 50 Grams or More
                                of Methamphetamine (actual)
                                21 U.S.C. §§ 841(a)(1), (b)(1)(A)
                                NLT: 10 Years’ Imprisonment
                                NMT: Life Imprisonment
                                NMT: $10,000,000 Fine
                                NLT: 5 Years’ Supervised Release
                                Class A Felony

                                COUNT FIVE: (Kingsley)
                                Possession with Intent to Distribute 5 Grams or More
                                of Methamphetamine (actual)
                                21 U.S.C. §§ 841(a)(1) and (b)(1)(B)
                                NLT: 5 Years’ Imprisonment
                                NMT: 40 Years’ Imprisonment
                                NMT: $5,000,000 Fine
                                NLT: 4 Years’ Supervised Release
                                Class B Felony

                                Plus a $100 Special Assessment for each Count
                                                 ALLEGATION OF CRIMINAL
                                                 FORFEIUTRE 21 U.S.C. § 853


 DEFENDANT NO.                   DEFENDANT NAME                          COUNTS CHARGED

           1            Louis Melvin Williamson                      1
           2            Kurt Thomas Kingsley                         1, 5
           3            James Paulson                                1, 2, 3, 4


                                     INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                         COUNT ONE
               Conspiracy to Distribute 500 Grams or More of Methamphetamine

       Beginning on an unknown date, but no later than on or about August 11, 2020, and
continuing to at least October 14, 2020, in Jackson County, in the Western District of Missouri
and elsewhere, the defendants, LOUIS MELVIN WILLIAMSON, KURT THOMAS KINGSLEY
and KENNETH JAMES PAULSON, and other persons known and unknown to the Grand Jury,
knowingly and intentionally combined, conspired, confederated and agreed together and with each
other, to distribute 500 grams or more of a mixture or substance containing a detectable amount of
methamphetamine, a Schedule II controlled substance, in violation of the provisions of Title 21,
United States Code, Sections 841(a)(1), (b)(1)(A), and 846.

                                       COUNT TWO
                Distribution of 50 Grams or More of Methamphetamine (actual)

       On or about August 11, 2020, in Jackson County, in the Western District of Missouri, the
defendant, KENNETH JAMES PAULSON, did knowingly and intentionally distribute 50 grams
or more of methamphetamine (actual), a Schedule II controlled substance, in violation of the
provisions of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(A).

                                       COUNT THREE
                Distribution of 50 Grams or More of Methamphetamine (actual)

       On or about August 19, 2020, in Jackson County, in the Western District of Missouri, the
defendant, KENNETH JAMES PAULSON, did knowingly and intentionally distribute 50 grams

                                                2
or more of methamphetamine (actual), a Schedule II controlled substance, in violation of the
provisions of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(A).

                                       COUNT FOUR
    Possession with Intent to Distribute 50 Grams or More of Methamphetamine (actual)

       On or about October 13, 2020, in Jackson County, in the Western District of Missouri, the
defendant, KENNETH JAMES PAULSON, did knowingly and intentionally possess with the
intent to distribute 50 grams or more of methamphetamine (actual), a Schedule II controlled
substance, in violation of the provisions of Title 21, United States Code, Sections 841(a)(1) and
(b)(1)(A).


                                        COUNT FIVE
     Possession with Intent to Distribute 5 Grams or More of Methamphetamine (actual)

       On or about October 14, 2020, in Jackson County, in the Western District of Missouri, the
defendant, KURT THOMAS KINGSLEY, did knowingly and intentionally possess with the intent
to distribute 5 grams or more of methamphetamine (actual), a Schedule II controlled substance, in
violation of the provisions of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B).



                                FORFEITURE ALLEGATION

       1.      The allegations contained in Count One of this Indictment are re-alleged and

incorporated by reference for the purpose of alleging forfeiture pursuant to the provisions of Title

21, United States Code, Section 853.

       2.      Upon conviction of the controlled substance offense alleged in Count One of this

Indictment, LOUIS MELVIN WILLIAMSON, KURT THOMAS KINGSLEY and KENNETH

JAMES PAULSON, the defendants, shall forfeit to the United States all property, real and

personal, constituting, or derived from, proceeds obtained, directly and indirectly, as a result of

the violations incorporated by reference in this Allegation and all property used, or intended to be

used, in any manner or part, to commit, and to facilitate the commission of the violations alleged

in Count One of this Indictment, including, but not limited to the following:

                                                 3
        A money judgement representing all proceeds the defendant obtained directly and

indirectly as a result of his or her participation in the drug conspiracy alleged in Count One of this

Indictment.

                                             Substitute Assets

        3.     If any of the property described above, as a result of any act or omission of the

defendant:

               3.1.    cannot be located upon the exercise of due diligence;

               3.2.    has been transferred or sold to, or deposited with, a third party;

               3.3.    has been placed beyond the jurisdiction of the Court;

               3.4.    has been substantially diminished in value; or

               3.5.    has been commingled with other property which cannot be divided without

difficulty;

        The United States of America shall be entitled to forfeiture of substitute property pursuant

to Title 21, United States Code, Section 853(p).

        All in accordance with Title 21, United States Code, Section 853, and Rule 32.2(a)

Federal Rules of Criminal Procedure.




                                                       A TRUE BILL.


4/30/2021                                              /s/ Kathleen Shaw
DATE                                                   FOREPERSON OF THE GRAND JURY


/s/ Brandon E. Gibson
Brandon E. Gibson
Special Assistant United States Attorney
Violent Crime & Drug Trafficking Unit
Western District of Missouri



                                                   4
